DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (USPN 7163463) in view of Sander (USPN 8105178).
	Regarding claim 1, Mills discloses a club head having a faceplate platform capable of receiving various performance enhancing adjustment components.  The faceplate platform has a back surface and a face surface.  The club head also includes a hosel adaptor, for receiving a shaft, attached to the face surface of the club head having a shaft end and a distal end wherein the distal end has an attachment portion for attaching the hosel adaptor to the faceplate platform.  The shaft end including an opening for receiving a shaft (See Figure 7).  Mills does not disclose the hosel adapter adjusting the loft angle.  Sander discloses a hosel adaptor that allows for adjustment of the loft and lie angles of the club head.  Sander also discloses that the hosel adapter can be implemented in the woods, iron, and putters.  One having ordinary skill in the art would have found it obvious to use the hosel adapter of Sander in place of Mills in order to allow for adjustment of the loft and lie angles of the club head.  
	Regarding claim 2, Mills discloses the faceplate platform having a securement opening in the face surface to accommodate the attachment portion of the hosel adapter (See Figures 5 and 7). 
Claims 8, 11, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (USPN 7163463) in view of Sander (USPN 8105178) further in view of Ripp et al. (USPN 8858361).
	Regarding claim 8, Mills in view of Sander does not discloses the face surface having mill cuts with a particular roughness.  Ripp et al. disclose a club head having mill cuts thereon the face surface wherein the roughness of the is 180 microinches or less (See Figure 1 and Column 2, lines 15 through 23).  One having ordinary skill in the art would have found it obvious to have milled cuts at the above roughness, as taught by Ripp et al., in order to meet USGA regulations.
	Regarding claim 11, Mills discloses a club head having a faceplate platform capable of receiving various performance enhancing adjustment components.  The faceplate platform has a back surface and a face surface.  The club head also includes a hosel adaptor, for receiving a shaft, attached to the face surface of the club head having a shaft end and a distal end wherein the distal end has an attachment portion for attaching the hosel adaptor to the faceplate platform.  The shaft end including an opening for receiving a shaft (See Figure 7).  Mills does not disclose the hosel adapter adjusting the loft angle.  Sander discloses a hosel adaptor that allows for adjustment of the loft and lie angles of the club head.  Sander also discloses that the hosel adapter can be implemented in the woods, iron, and putters.  One having ordinary skill in the art would have found it obvious to use the hosel adapter of Sander in place of Mills in order to allow for adjustment of the loft and lie angles of the club head.  Mills in view of Sander does not discloses the face surface having mill cuts with a particular roughness.  Ripp et al. disclose a club head having mill cuts thereon the face surface wherein the roughness of the is 180 micro inches or less (See Figure 1 and Column 2, lines 15 through 23).  One having ordinary skill in the art would have found it obvious to have milled cuts at the above roughness, as taught by Ripp et al., in order to meet USGA regulations.
	Regarding claim 13, Mills discloses the faceplate platform having a securement opening in the face surface to accommodate the attachment portion of the hosel adapter (See Figures 5 and 7).
	Regarding claim 14, see the above regarding claim 11.
	Regarding claim 15, see the above regarding claim 13.
	Regarding claim 18, see the above regarding claim 11.   
	Regarding claim 20, see the above regarding claim 13.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (USPN 7163463) in view of Sander (USPN 8105178) further in view of Ripp et al. (USPN 8858361) and Greer (US 2016/0193511).
	Regarding claim 12, Mills in view of Sander does not disclose an interchangeable bounce angle.  Greer discloses a club head having an interchangeable bounce angle adjustment flange 129 and 130 that is removably attachable to the back surface of the faceplate platform.  The faceplate platform has a lower edge that defines the sole of the faceplate wherein the interchangeable bounce angle adjustment flange and the lower edge combine to define a sole profile for the club head.  One having ordinary skill in the art would have found it obvious to have an interchangeable bounce angle flange, as taught by Greer, in order to further influence the loft angle of the club head.
Allowable Subject Matter
Claims 3-7, 9, 10, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711